Citation Nr: 0120235	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 29, 2000, 
for a grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted entitlement to 
service connection for bilateral hearing loss and assigned a 
20 percent evaluation, effective March 29, 2000.  In his 
timely appeal of this determination to the Board, the veteran 
challenges the effective dated assigned by the RO for 
entitlement to service connection.

FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  On April 3, 1984, the RO received the veteran's initial 
claim of service connection for bilateral hearing loss.

3.  The service medical records show that, at service 
separation, the veteran had bilateral hearing loss for VA 
compensation purposes.

4.  In July 1984, the veteran reported for VA ear and 
audiological examinations; the VA ear examination report 
reflects the physician diagnosed him as having bilateral 
sensorineural hearing loss and indicated that the disability 
had been chronic since his period of service.

5.  The results of the July 1984 VA audiological examination 
show that the veteran had bilateral hearing loss for VA 
compensation purposes.

6.  In an April 1985 rating decision, the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss on the basis that the service medical records were 
inadequate for rating purposes and the veteran's reported 
failure to appear for a VA examination; the veteran was 
notified of this determination in a letter dated in May 1985, 
in which the RO explained that a review of his service 
medical records showed no evidence of hearing loss.

7.  The correct facts, as they were known at the time, were 
not accurately reported, and this error manifestly changed 
the outcome.

8.  There was no tenable evidentiary basis to support the 
RO's April 1985 rating decision.

9.  On March 29, 2000, the RO received a claim of service 
connection for bilateral hearing loss.

10.  In a May 2000 rating decision, the RO granted service 
connection for bilateral hearing loss on the basis that the 
veteran's service separation examination report revealed that 
he had bilateral hearing loss and that the current medical 
evidence showed that he had bilateral hearing loss for VA 
compensation purposes.


CONCLUSION OF LAW

1.  The RO's April 1985 decision that denied service 
connection for bilateral hearing loss was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 310 (West 1982); 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 3.105(a) (2000).

2.  An effective date of April 3, 1984, for the award of 
service connection for bilateral hearing loss, is warranted.  
38 U.S.C.A. §§ 1110, 5110, 7104 (West 1991); 38 C.F.R. 
§§ 3.105, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's Report of Medical Examination, dated in 
November 1966, conducted for separation purposes, shows that 
he was afforded an audiometric examination that revealed pure 
tone threshold levels, in decibels, (converted from ASA to 
ISO (ANSI) units) as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
15
10
15
25
70
LEFT
25
10
15
35
60

Speech audiometry testing assessing the veteran's recognition 
ability was not performed.  Thereafter, under the heading 
"Summary of Diagnoses," the examiner stated, "evaluat of 
hearing."  In addition, in the portion of the examination 
reported titled "Recommendations-Further Specialist 
Examinations Indicated (Specify)," the examiner commented 
that the results of the veteran's audiological evaluation 
were abnormal.

The veteran's initial claim was filed at the RO in April 
1984; he asserted entitlement to service connection for "ear 
and sinus" conditions.  In July 1984, he was afforded a VA 
ear examination at the Charleston, South Carolina, VA Medical 
Center.  During the evaluation, he reported suffering from 
hearing loss since his period of active duty.  An audiometric 
examination that revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
15
25
20
30
85
LEFT
25
25
30
45
85

Pure tone threshold levels at the frequencies 500, 1,000 and 
2,000 hertz averaged 25 decibels for the right ear and 33 
decibels for his left ear.  Speech audiometry testing 
revealed speech recognition ability of 90 percent 
bilaterally.  Following his examination and in light of the 
audiometric findings, the physician diagnosed the veteran as 
having bilateral sensorineural hearing loss and opined that 
the disability had been chronic since his period of service.  
In addition, he recommended that the veteran undergo a repeat 
audiometry examination in approximately ten months.

The veteran's claim thereafter remained unadjudicated until 
April 1985; although the RO adjudicated several claims in a 
September 1984 rating decision, his claim of service 
connection for hearing loss was not considered.  During this 
period, in February 1985 he submitted "another" claim of 
service connection for this disability.  In the latter 
application, the veteran indicated that he had received 
treatment for this condition from a private physician, Dr. 
Ira Barth.  In addition, in an undated statement filed at the 
RO in March 1985, the veteran maintained that service 
connection was warranted for hearing loss because the 
disability had had its onset during his period of military 
service.  Further, he emphasized that a review of his service 
medical records would support this contention.  Later that 
same month, in a March 1985 report, Dr. Barth indicated that 
he began seeing the veteran in April 1975 and that he had not 
treated him since January 1984.  He indicated that during 
that period he had treated him for various conditions but 
that it did not include hearing problems.

An internal March 1985 document shows that the RO determined 
that the veteran should be afforded a VA examination to 
determine his ear condition, including his "hearing 
deficit."  Thereafter, in an April 1985 rating decision, the 
RO denied service connection for hearing loss.  In doing so, 
the RO indicated that the service medical records were not 
adequate for rating purposes.  In addition, citing the 
veteran's failure to report for an audiological evaluation 
and an ear, nose and throat examination, the RO concluded 
that the veteran's claim "must be denied"; a copy of the 
letter instructing him of the need to report for a VA 
examination and informing him of its time date and location 
is not of record.  Further, although a copy of the April 1985 
rating decision was apparently not sent to the veteran, in a 
letter dated the following month, the RO notified the veteran 
that his claim of service connection had been denied.  The RO 
indicated that his service medical records were reviewed and 
showed no evidence of either an ear condition or hearing 
loss.  The RO stated, "Since you did not report for your 
scheduled VA examination, we have no addition medical 
evidence to support your claim.  We are unable to further 
review your claim unless you indicate your willingness to 
report for an examination."  Finally, the RO enclosed a 
statement form that it requested the veteran to use to 
indicate his willingness to report for such an examination 
and to verify his current address.

The RO sent a copy of the May 1985 letter, together with a 
cover letter, to the veteran's United States Representative.  
Thereafter, in a July 1985 letter to his Congressman, the RO 
stated that the records it had received pursuant to his 
request were duplicates of those already of record.  
Thereafter, in August 1985, the veteran's Representative 
forwarded to the RO a letter he received from the veteran in 
which he stated he was "turned down on my claim of hearing 
loss by the Columbia, South Carolina RO because they did not 
have my overseas [service medical] records."  He added that 
he was "enclosing new medical records" in support his 
claim.  Finally, he stated, "I wish to reopen my claim."  
The veteran's statement and the duplicate service medical 
records were received at the RO that same month.  

In an August 1985, the RO acknowledged the letter sent by the 
veteran's Congressman and reiterated that the copies of the 
veteran's service medical records were duplicates of those 
previously considered.  In addition, the RO indicated that 
they were "inadequate to establish service connection for a 
hearing loss."  The RO also restated that the veteran was 
scheduled for a VA examination in April 1985 to determine the 
extent and nature of his current disability but that because 
he had failed to report his claim could not be evaluated.  
Further, the RO indicated that if the veteran expressed his 
willingness to report for such an examination, he should 
notify the RO and it would inform him of the time and place 
to report.  The RO stated that the results of that 
examination would be used to reconsider his claim; there is 
no indication that a copy of this letter was provided to the 
veteran.

No further action was taken until March 2000, when the RO 
received another claim from the veteran seeking service 
connection for bilateral hearing loss.  In support of this 
latter claim, the veteran submitted copies of November 1997 
private treatment records.  The private records include a 
November 1997 audiogram, the results of which were not 
interpreted; however the report also showed that his speech 
discrimination was 48 percent in his right ear and 56 percent 
in his left ear; the veteran also filed duplicate copies of 
his service medical records.  

Thereafter, in May 2000, the veteran was afforded a VA 
audiological evaluation.  He provided a history of in-service 
acoustic trauma as well as 26 years of post-service 
occupational noise exposure while working in a textile plant.  
In addition, audiometric examination revealed pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
60
80
80
LEFT
15
30
65
75
85

Speech audiometry revealed speech recognition ability of 60 
percent in his right ear and 76 percent in his left ear.  The 
examiner diagnosed the veteran as having mild to severe 
bilateral sensorineural hearing loss.

In a May 2000 rating action, the RO granted service 
connection for bilateral hearing loss "as directly related 
to military service" and assigned a 20 percent rating, 
effective March 29, 2000, which the RO indicated, was the 
date his claim was received.  In reaching this decision, the 
RO explained that the veteran's November 1966 service 
separation examination report revealed that he had hearing 
loss.  In addition, the RO noted that the November 1997 and 
May 2000 audiological evaluations disclosed that he had 
current hearing loss.  The RO notified the veteran of this 
determination later that same month.

In response, in a June 2000 Notice of Disagreement (NOD), the 
veteran asserted entitlement to an earlier effective date for 
the grant of service connection for bilateral hearing loss.  
In support, he noted that he had previously filed a claim of 
service connection in 1984 and "did everything he was asked 
to do at that time."  In addition, he submitted a copy of 
the July 1984 VA examination report showing that the 
physician, after referencing the audiological findings, 
diagnosed him as having bilateral sensorineural hearing loss 
and opined that the condition was related to his period of 
service.  

In a July 2000 rating decision, a copy of which was included 
as part of the Statement of the Case (SOC) issued that same 
month, the RO denied entitlement to an earlier effective 
date.  The RO explained,

A review of the veteran's claims folder 
revealed that a claim from the veteran 
was received on 4-3-84.  A review of the 
claims folder failed to produce any 
evidence that the veteran was claiming 
entitlement to service connection for 
hearing loss.  The claim was for 
pneumonia.  As the veteran failed to 
claim entitlement to service connection 
for this condition until 3-29-00, 
entitlement to service connection cannot 
be established earlier than that date.

In subsequent statements and in his March 2001 hearing 
testimony, the veteran contended, in essence, that the grant 
of service connection for bilateral hearing loss should be 
effective in April 1984 because that is when he filed his 
initial claim of service connection for that benefit.  In 
support, he asserted that his service medical records, which 
were of record and considered by the RO at that time, showed 
that he had bilateral hearing loss.  In addition, he 
maintained that he has had hearing loss since that time and 
specifically challenged the RO's finding that he failed to 
report for a VA examination; in doing so, he reported that he 
had resided at his current address since September 1974.  
Further, he testified that he "kept the date" and was 
formally evaluated for this condition in 1984 at the 
Charleston, South Carolina VA Medical Center.  As such, he 
asserted that the April 1985 rating decision was clearly and 
unmistakably erroneous.  In this regard, he highlighted that, 
in establishing service connection in May 2000, the RO 
acknowledged that, contrary to its April 1985 finding, he had 
hearing loss during service.  As such, he argued that service 
connection was granted in May 2000 based on the evidence of 
record in April 1985.  Finally, he contended that he never 
received a second notice to report for a VA examination, 
which the RO reports was mailed to him in 1985.

During the March 2001 hearing, the hearing officer 
acknowledged that in 1985 the RO previously denied his 
earlier claim of service connection for hearing loss.  
Thereafter, in an April 2001 rating action, a copy of which 
was issued as part of the Supplemental Statement of the Case 
(SSOC) dated later that same month, the RO confirmed and 
continued its denial of the veteran's claim for an earlier 
effective date for service connection for bilateral hearing 
loss.  The RO explained,

The veteran filed an original claim for 
pneumonia on 04-03-1984.  Service 
connection was denied by rating action of 
09-05-1984 and notice was furnished on 
09-14-1984.  On 02-12-1985 the veteran 
filed a claim for "ear," which he later 
clarified to be a claim for hearing loss.  
A VA Audio exam was scheduled in March 
1985 but notice was received that the 
veteran failed to report.  Rating action 
of 4-19-1985 denied service connection 
for hearing loss on the basis that the 
veteran failed to report for the required 
VA Audio exam.  Notice was furnished on 
5-6-1985.  Also, in response to a 
Congressional inquiry in May 1985, the 
veteran's congressional representative 
was advised that the claim was denied for 
failure to report for the VA exam and the 
claim would again be reviewed if the 
veteran would indicate his willingness to 
report and verify his current address.

The RO further explained that the denial became final in the 
absence of the veteran's timely appeal and reiterated that 
the current 20 percent evaluation was assigned effective the 
date of the veteran's reopened claim.  In addition, the RO 
noted the veteran's contention that the effective date of 
service connection should be in 1985 because his service 
medical records showed that he had hearing loss and if the 
claim were "granted now," it should have been allowed then.  
The RO further observed that the veteran denied having ever 
received a notice to report for a VA audio examination in 
1985 and that he testified that he had lived at the same 
address since 1974.  The RO also acknowledged his statement 
that he had reported for all appointments requested in 1985 
"so that the evidence to grant should have been of record."  

In confirming and continuing the denial of the veteran's 
claim, the RO held,

In fact, the evidence sufficient to grant 
was not of record in 1985.  A VA audio 
exam was deemed necessary to confirm the 
existence of hearing loss for VA purposes 
and to determine an evaluation if a 
hearing loss was confirmed.  The 
available evidence shows that the veteran 
failed to report and the claim was denied 
on this basis.  Both he and his 
congressional representative received 
notice of the denial and he had the 
opportunity to pursue the claim further 
at that time.

Further, citing the decision of the United States Court of 
Veterans Appeals (now known as United States Court of Appeals 
for Veterans Claims) (Court) in Ashley v. Derwinski, 2 Vet. 
App. 307 (1992) for the principle that there is presumption 
of regularity that government officials have properly 
discharged their official duties, the RO concluded that, in 
the absence of any evidence to the contrary, that the veteran 
received that notice.  The RO added that the was no basis to 
conclude that the requisite evidence existed in 1985 to grant 
service connection.

Finally, in May 2001 written argument, The American Legion 
pointed out that the evidence showed that the veteran had 
filed claims for service connection for hearing loss in both 
1984 and 1985; with respect to the earlier date, his 
representative noted that on the VA Form 21-2545, Report of 
Medical Examination For Disability Evaluation, dated July 3, 
1984, under the category "Present Complaints," the veteran 
stated "hearing loss."  The American Legion noted that the 
claim was not adjudicated in September 1984 when the RO 
considered service connection for several other conditions 
despite the fact that he had undergone a VA ear examination 
in July 1984 that showed that he had hearing loss since 
service.  His representative thus maintained that there was 
sufficient evidence to establish service connection in July 
1984 and challenged the RO's conclusion that his claim was 
denied because it "could not be evaluated."  With respect 
to the veteran's reported failure to appear for a 1985 VA 
examination, The American Legion pointed out that there is 
"no copy of the VA letter scheduling the examination in the 
claims folder."  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (38 U.S.C.A. § 5103A (West 
Supp. 2001)).  

At the time of the April 1985 rating decision, the law and 
regulations concerning the issue of service connection were 
essentially the same as now.  Service connection could be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 310, 331 (West 
1982); 38 C.F.R. § 3.303 (1985).  Regulations also provided 
that service connection could be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In addition, at the time of the April 1985 determination, 
hearing loss for VA compensation purposes was defined in VA 
Adjudication Procedure Manual M21-1, Part VI, par. 50.07 
(Change 149, Dec. 23, 1976) (Manual).  The Manual provided, 

In consideration of service connection, 
hearing is within normal limits [under 
ISO (ANSI) values] where the speech 
recognition threshold is less than [26] 
decibels and the discrimination score is 
higher than 92 percent, and where the 
pure tone thresholds in the 250-500-1000-
2000-4000 [Hertz] range are all less than 
[40] decibels with at least [4] of the 
frequencies [25] decibels or less.

Further, applicable law and regulations concerning effective 
dates state that, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
clear and unmistakable error in the prior decision, however, 
that determination will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicative decision that constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that their results would 
have been manifestly different but for the error.  See Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell v. Principi, 
3 Vet. App. 310 (1992), the Court set forth a three-pronged 
test for determining when there is clear and unmistakable 
error present in a prior decision.  These are (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed a the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  The Court has also held that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, the Court has held that the VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error.  See Tetro v. Gober, 14 Vet. 
App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See Phillips; Luallen.  Accordingly, the Board 
will proceed to consider the merits of the veteran's claim.

A careful review of the claims folder discloses that the 
veteran initially filed a claim of service connection for 
bilateral hearing loss in April 1984, and as pointed out by 
his representative, it remained unadjudicated until April 
1985; several unrelated claims were the subject of a 
September 1984 rating action.  The Board's review of the 
claims folder further discloses that, contrary to the RO's 
April 1985 finding that the service medical records showed no 
evidence of either an ear condition or hearing loss, the 
service medical records in fact reflect that the veteran had 
bilateral hearing loss for VA compensation purposes.  Indeed, 
in establishing service connection for bilateral hearing loss 
in May 2000, the RO cited the veteran's November 1966 service 
separation examination report as showing that he had 
bilateral hearing loss at that time and that finding was 
central to the RO's decision.  

In denying service connection for hearing loss in April 1985, 
in addition to finding the absence of an ear condition or 
hearing loss in service, the RO cited the veteran's apparent 
failure to report for a scheduled VA examination, concluding 
that because no additional evidence existed to support his 
claim, it had to be denied.  A review of the claim folder 
discloses, however, that consistent with the veteran's 
contentions, he appeared for a July 1984 VA ear examination.  
Indeed, as discussed above, a review of the examination 
report shows that the physician diagnosed him as having 
bilateral sensorineural hearing loss and opined that the 
disability had been chronic since his period of service.  
Moreover, the audiological evaluation conducted in 
conjunction with that examination shows that he had bilateral 
hearing loss for VA compensation purposes.  Indeed, not only 
was the veteran's speech discrimination score 90 percent 
bilaterally, but the veteran's auditory threshold at 4000 
hertz for his right ear was 85 decibels and the auditory 
thresholds for his left ear were 45 and 85 decibels at 2000 
and 4000 hertz, respectively.  Thus, the Board agrees with 
the veteran and his representative that evidence sufficient 
to establish service connection for bilateral hearing loss 
was of record as of July 1984.

Indeed, throughout its consideration of the veteran's current 
appeal for an earlier effective date for a grant of service 
connection for bilateral hearing loss, the RO has repeatedly 
cited the veteran's failure to appear for a 1985 VA 
audiological examination and it has made no reference to the 
July 1984 VA ear examination and audiological evaluation 
reports.  This appears to stem from the inadvertently 
misfiling of the July 1984 reports in the veteran's service 
medical record folder.  Moreover, at the time of the April 
1985 rating action, there was no contradictory evidence of 
record.  Finally, as The American Legion points out, there is 
no indication in the record that the letter was sent to the 
veteran and he has repeatedly stated that he never received 
it.  

In sum, the Board finds that the correct facts as they were 
known at the time were not before the adjudicator, i.e., that 
the veteran had hearing loss during service, that he reported 
for the July 1984 VA ear and audiological examinations, and 
that the July 1984 VA examination reports reflect that he had 
bilateral hearing loss for VA compensation purposes and that 
the VA physician diagnosed him as having bilateral 
sensorineural hearing loss and related the disability to 
service; that the error is undebatable and is of the sort 
that, had it not been made, would have manifestly changed the 
outcome of the determination at the time it was made; and 
that the decision was clearly and unmistakably erroneous 
under the record and law as it existed in 1985.  Accordingly, 
the Board finds that the April 1985 RO decision contained 
clear and unmistakable error and that an effective date of 
service connection for bilateral hearing loss of April 3, 
1984, is warranted.


ORDER

An effective date of April 3, 1984, for the award of service 
connection for bilateral hearing loss is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

